Dintelspiel; J
This suit was instituted by plaintiff against the de- ' fendant on a provisory note for the sum of $180.00; the note ds dáted Hay 20th, 1919, payable on demand, to the order of _the defendant, signed and endorsed by him in blank and bearing interest at the rate of eight per cent per annum from date until paid.
Citation issued and served on the defendo,nt in person; default was taken and the legal delays in which an answer should have been filed, having expired, judgment was rendered i: favor of plaintiff, on July 39th, 1931, after due proof of claim. Ho pleadings were filed by the defendant of any kind or oharaoter and subsequently and in due oourse, an appeal was taken to this Court, and plaintiff claims damages for a frivolous appeal. Ho defends was made to the demand of plaintiff or was there any attaok as to the good faith of the holder or question his title as owner for consideration.
The Aot of the Legislature of 1904, Sections 34, 35, provide that when sufficient proof has been made that one is the holder ofxkhi for ifiSK value of táw note and owner thereof, is entitled Jo judgment if not paid in due oourse.
Every negotiable Instrument is deemed prima facie to hs.ve been Issued for a valuable consideration; and every person whose signature appears thereon to have beoowe a party thereto for value.
Also see Section 36 of the same Aot.
Article 360 of the Court of Praotioe.
When the defendant suffers judgment by default to be taken against him, the issue is joined tacitly; because áuoh defendant is presumed by his silence to have confessed *817■bile justice of his adversary's demand; therefore the plaintiff is allowed to prooeed with his proofs, in order to have the judgment confirmed.
A note endorsed in blanb by the payee, «axi&s delivered by him fulfills the requirements neoessary to vest title in plaintiff as holder.
Aot. 64 of 1904, Seotion 34.
The prayer filed in this Court, for damages for granted frivolous appeal will be/!at3dffi**S and the sum of ten per cent damages is herewith allowed.
Far the reasons assigned, it is ordered, adjudged and deoreed, that the judgment of the Court aquo be and the same is hereby affirmed, with ten per oent drmages for mfrivólous appeal; costs of both Courts to be paid by defendant.
-Judgment affirmed-